            Case 1:16-cv-00001-JEB Document 29 Filed 05/20/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JASON LEOPOLD,                                   )
                                                 )   Case No. 16-cv-00001 (JEB)
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )
DEPARTMENT OF JUSTICE,                           )
                                                 )
       Defendant.                                )

                                   JOINT STATUS REPORT

       1.      Plaintiff Jason Leopold (“Plaintiff) and Defendant United States Department of

Justice (“Defendant”), by and through undersigned counsel, respectfully submit this Joint Status

Report. This action arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and

involves three FOIA requests seeking email communications from three former Office of Legal

Counsel attorneys. See Compl. (Dkt. No. 1) ¶¶ 16-32. The parties submit this joint status report

to update the Court about Defendant’s efforts to identify and process records responsive to

Plaintiff’s FOIA requests.

       2.      As previously explained, Defendant has been processing records responsive to

Plaintiff’s request for certain emails authored by Mr. David Barron. See Answer (Dkt. No. 4)

¶¶ 23-24 (explaining that the request for Mr. Barron’s emails has been granted expedited

processing). From the approximately 2,200 potentially responsive unclassified emails—

including approximately 1,700 attachments—Defendant identified approximately 1,600

responsive records. The volume of responsive records consists of over 31,000 pages, a figure

that accounts for the responsive email itself, as well as any attachments to the responsive email.

       3.      Since the last joint status report, Defendant referred 41 pages of responsive
            Case 1:16-cv-00001-JEB Document 29 Filed 05/20/20 Page 2 of 3



materials to other government components for further processing and production. The

Government also finished processing 274 pages of responsive materials (including referred

materials) and released 109 pages of responsive, non-exempt information. Of the processed

pages, 124 pages were withheld in full.

       4.      Defendant also sent 6 pages of responsive materials to other government

components for consultation.

       5.      Of the 41 pages of responsive materials referred to other government components

for further processing and production, Defendant has referred, 4 pages to the U.S. Department of

Justice’s Environment and Natural Resources Division, 1 page to the U.S. Department of

Justice’s Civil Division, and 36 pages to the U.S. Department of Justice’s Office of Information

Policy. These entities will respond directly to Plaintiff.

       6.      Per the Court’s February 19, 2016 Minute Order, the parties will file another joint

status report by August 18, 2020.


Dated: May 20, 2020                    Respectfully submitted,


/s/ Jeffrey Light                         JOSEPH H. HUNT
JEFFREY L. LIGHT                          Assistant Attorney General
(D.C. Br No. 485360)
1712 Eye Street, N.W.                     ELIZABETH J. SHAPIRO
Suite 915                                 Deputy Branch Director
Washington, D.C. 20006
Tel: (202) 277-6213                       /s/ Liam C. Holland
Email: jeffrey.light@yahoo.com            Liam C. Holland
                                          (Admitted in New York)
Counsel for Plaintiff                     Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L. Street NW
                                          Washington, DC 20530
                                          Tel: (202) 514-4964

                                               -2-
Case 1:16-cv-00001-JEB Document 29 Filed 05/20/20 Page 3 of 3



                       E-mail: Liam.C.Holland@usdoj.gov

                       Counsel for Defendant




                            -3-
